DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.       This Office Action is in response to Amendment filed on date: 3/10/2021.
           Claims 1-7 are currently pending.
           Claims 1 and 4 have been amended.
           Claim 1 is independent claim.

Reasons for Allowance
2.        Claims 1-7 are allowed over the prior arts of record.
3.       The following is a statement of reasons for the indication of allowable subject matter:
          Regarding claim 1, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:
         “…testing socket configured to support a plurality of probes and comprising a slider, wherein the slider includes a locking groove adapted to selectively engage to and disengage from the support locking pin when the slider is moved in a horizontal direction towards and away from the support locking pin; and a slider operator comprising a main body arranged on the testing socket, and a slider pressing portion vertically movably supported on the main body and configured to be moved downwardly moving down from the main body toward the slider so that the slider can slide along the horizontal direction of the testing socket by a cam operation in combination with all other elements as claimed in claim 1. 

        As to claim(s) 2-7, the claims are allowed as they further limit allowed claim 1.

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Prior Art of Record
4.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Kunzel (US Pat. 5997316) discloses a test fixture for integrated circuits, particularly those having large numbers of contacts. The fixture has a socket for receiving the integrated circuit, with conductive wad pins of the socket contacting lands or solderballs of the integrated circuit. Four clamping and alignment studs having peripheral grooves near their upper ends extend upward from the four corners of the socket. A lid is pivoted about a hinge pin which goes through bearing holes in the two studs and the lid. A pressure pad is resiliently suspended from the lid for applying pressure to the upper surface of an integrated circuit disposed in the socket. A slide-lock plate is mounted on the upper surface of the lid. A pressure pad screw extends from a position above the slide-lock plate, through a hole in the slide-lock plate, to engage threads of the central hole of the lid to apply pressure to the pressure pad when the pressure pad screw is Hsu (US Pat. 7651349) discloses an electrical connector (1) comprises an insulative housing (2), an sliding plate (3) positioned on the insulative housing (2), a plurality of contacts (9) positioned in the insulative housing (2) and each having a portion interconnected to the sliding plate (3), a slant guiding portion (313) and a shaft (25) positioned on the slant guiding portion (313) to make the sliding plate (3) to move in the vertical direction when the sliding plate (3) is urged to move in the horizontal direction (see specification for more details).
             Chang et al. (US Pub. 20080233788) discloses an IC socket connector comprises a base and perimeter walls with corresponding inner sidewalls and outer sidewalls to form an inner cavity therebetween for receiving an IC package. An inner sidewall of the perimeter walls has a push arm at least which has an interfacing part between an inclined lead-in surface and a flat surface at the terminal end of the push arm. The distance from the interfacing part to the contact area is larger than the one from the corresponding inner sidewall to the contact area (see specification for more details).
Conclusion
5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
3/26/2021